Chase, Ch. J.
The court think the regular way is to obtain a rule from the court on the party to show cause, &c. This was the practice in the case of Runkel vs. Winemiller et al. 4 Harr. & M‘Hen. 429. The party is not bound to take notice of any ex parte notice to appear, &c.
Bet the rule go to the first day of the next term.
And it was “ruled by the court, that the Reverend Cæsarius Reuter, &c. &c. of Baltimore county, and each of them, show cause by the first day of the next term of the general court, to be held at the city of Annapolis on the second Tuesday of October next, why the writ of the State of Maryland should not issue directed to them, requiring and commanding them, and each of them, to restore, or cause to be restored, the Reverend Francis Xavier Brosius to the possession, occupation and use of the church, belonging to the religious congregation called The Saint John's German Catholic Church of Baltimore, and of the pulpit and altar of the said church, and of the parsonage house thereof, and of all and singular the effects, property, rights, privileges, liberties and functions, to the said church, altar and pulpit, and to the office and duty of rector or priest of the said congregation, in any wise belonging.”
At the next term, (October 1804.) on the first day of the term, the defendants not appearing in person, or by counsel, the rule was made absolute, andajna?i-damns ordered. There was proof of the service of the rule on each of the defendants; and other affidavits, &c. were filed.